DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendments and Arguments filed on 26 January 2021. The Applicants’ amendment and remarks have been carefully considered, but they are moot under new grounds for rejection. Hence, this Action has been made FINAL. 
Any rejections of the previous office action not addressed in this action are considered resolved and no longer pertain to the prosecution of this application.

Response to Amendments and Arguments
The applicant’s arguments and remarks have been carefully considered, but they are moot under new grounds for rejection. The amendment to claim 1 which necessitates a new reference is “based on user authentication regarding the user being performed again according to user information newly input via the inputter, provide a guide for an utterance of a text that is not uttered by the user among the plurality of texts”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-2, 8, 10-11, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170017782, hereinafter referred to as Roos.

Regarding claim 1 (Currently Amended), Roos discloses an electronic apparatus, comprising: 

an inputter comprising input circuitry (Roos, para [0055] teaches a microphone for receiving speech spoken by a user, and the applicant’s specification, para [0065], states that the user inputter may include a microphone.); 

a voice receiver comprising voice receiving circuitry (Roos, para [0055] teaches a microphone for receiving speech spoken by a user.); 

a storage configured to store a plurality of texts (Roos, fig. 1(106)); and 

a processor (Roos, para [0069]) configured to: 

regarding a user being performed according to user information input through the inputter (“The system receives an identifier (802). The identifier may be a username, an e-mail address, an account number, or other suitable identifier that the system uses to identify an account or a user of an account managed by the system…The identifier may have been entered by the user using a keyboard, derived from the user's speech, extracted from a physical card such as a debit or credit card, or received through other suitable data entry techniques,” Roos, para [0049]. Here, the inputter may be a microphone or keyboard, and the user information may be a username, e-mail address, etc.), provide a guide for a user utterance of a text of the plurality of texts (Roos, para [0053], fig. 3, and fig. 8(804-808)),

obtain a speaker recognition model corresponding to the user 

based on user authentication regarding the user being performed again according to user information newly input via the inputter, provide a guide for an utterance of a text that is not uttered by the user among the plurality of texts (“As an example described above with reference to FIG. 3, the system causes the system causes the display to present a first set of indications for a specified time period followed by a first set of prompts for a specified time period, and a second set of indications for a specified time period followed by a second set of prompts for a specified time period. The first set of prompts would include a prompt corresponding to the first character of the access code, and the second set of prompts would include a prompt corresponding to the second character of the access code,” Roos, para [0053]. See also, Roos, fig. 3. Thus, the user , and update the speaker recognition model based on a feature value of a voice received through the voice receiver and the speaker recognition model (“In some implementations, the system uses the audio signal to train the speaker recognition model for the user after the user is granted access to the system (818). This may allow new users to set up accounts with the system and access the accounts without subjecting the user to a time consuming process of providing speech samples to train a speaker recognition model,” Roos, para [0060]. This excerpt teaches training/updating the speaker recognition model using the feature value of a voice (i.e., audio signal).), and 

identify a user corresponding to a voice received through the voice receiver based on the updated speaker recognition model (“During an initial period of accessing the system, the system may use solely speech recognition to determine whether the prompts corresponding to the characters of the access code were spoken by the user. The system may use the audio signals collected during this initial period to train the speaker recognition model for the user. After this initial period, the system may use the speaker recognition models to increase the security of the system,” Roos, para [0060]. Thus, a user may be identified using the updated speaker recognition model.).
As to claim 10, method claim 10 and apparatus claim 1 are related as apparatus and method of using same, with each claimed element’s function corresponding to the 
As to claim 19, CRM claim 19 and apparatus claim 1 are related as apparatus and CRM of using same, with each claimed element’s function corresponding to the apparatus step. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to apparatus claim. And, Roos, para [0068] teach CRM and para [0069] teaches a processor. 
	
Regarding claim 2 (Currently Amended), Roos discloses the electronic apparatus as claimed in claim 1, wherein the processor is further configured to: 

provide the guide including the text of a the plurality of texts stored in the storage (Roos, para [0053], fig. 3, and fig. 8(804-808) and fig. 1(106), and obtain the speaker recognition model based on a feature value of the voice corresponding to the guide based on a text corresponding to the voice corresponding to the guide matching the text included in the guide (Roos, para [0060].).
As to claim 11, method claim 11 and apparatus claim 2 are related as apparatus and method of using same, with each claimed element’s function corresponding to the apparatus step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to apparatus claim. And, Roos, para [0068] teach CRM and para [0069] teaches a processor. 

Regarding claim 8, Roos discloses the electronic apparatus as claimed in claim 1, wherein the processor is configured to, based on user authentication being performed based on the user information input through the inputter, identify whether a speaker recognition model corresponding to the user information is stored in the storage (Roos, fig. 8(802-816). These steps illustrate that identifying a user includes identifying whether a speaker recognition model for that user is stored.), 

wherein the guide includes a user interface for selecting whether to generate the speaker recognition model corresponding to the user information, based on the speaker recognition model corresponding to the user information not being stored in the storage (Roos, fig. 8(818) – training/updating the speaker recognition model (i.e., trained/updated model yet to be stored).).
As to claim 17, method claim 17 and apparatus claim 8 are related as apparatus and method of using same, with each claimed element’s function corresponding to the apparatus step. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to apparatus claim. And, Roos, para [0068] teach CRM and para [0069] teaches a processor.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claims 3-4, 7, 9, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170017782, hereinafter referred to as Roos, in view of US 20150301796, hereinafter referred to as Visser et al.

Regarding claim 3 (currently amended), Roos discloses the electronic apparatus as claimed in claim 1, but not wherein the processor is further configured to: 

determine, based on a voice being received through the voice receiver while a voice recognition service is provided, whether the speaker recognition model stored in the storage and a feature value of the received voice have a similarity equal to or greater than a predetermined threshold value, and based on the similarity being equal to greater than the predetermined threshold value, update the speaker recognition model stored in the storage based on the feature value of the received voice.

Visser et al. is cited to disclose determining, based on a voice being received through the voice receiver while a voice recognition service is provided, whether the speaker recognition model stored in the storage and a feature value of the received voice have a similarity equal to or greater than a predetermined threshold value, and based on the similarity being equal to greater than the predetermined threshold value, update the speaker recognition model stored in the storage based on the feature value of the received voice (Visser et al., para [0090] and [0156]. In particular, the paragraphs teach Visser et al. benefits Roos by providing a confidence level threshold for determining that a received voice satisfies a verification criterion (Visser et al., para [0083]), thereby ensuring a standard measure for speaker verification. Therefore, it would be obvious for one skilled in the art to combine the teachings of Roos with those of Visser et al. to speaker access system of Roos.   
As to claim 12, method claim 12 and apparatus claim 3 are related as apparatus and method of using same, with each claimed element’s function corresponding to the apparatus step. Accordingly claim 12 is similarly rejected under the same rationale as applied above with respect to apparatus claim. And, Roos, para [0068] teach CRM and para [0069] teaches a processor.

Regarding claim 4 (Currently Amended), Roos, as modified by Visser et al., discloses the electronic apparatus as claimed in claim 3, wherein the processor is further configured to update the speaker recognition model stored in the storage based on the feature value of the received voice based on a text corresponding to the voice received through the voice receiver being included in a the plurality of texts stored in the storage while the voice recognition service is provided (Visser et al., para [0189] and fig. 9. In particular, the paragraph teaches different test phrases for the user to speak based on security level.).
claim 13, method claim 13 and apparatus claim 4 are related as apparatus and method of using same, with each claimed element’s function corresponding to the apparatus step. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to apparatus claim. And, Roos, para [0068] teach CRM and para [0069] teaches a processor.

Regarding claim 7 (Currently Amended), Roos discloses the electronic apparatus as claimed in claim 1, but not wherein the processor is further configured to provide a user interface indicating an updating progress of the speaker recognition model based on user authentication being performed based on the user information.

Visser et al. is cited to disclose wherein the processor is configured to provide a user interface indicating an updating progress of the speaker recognition model based on user authentication being performed based on the user information (Visser et al., fig. 8(802) and fig. 11.). Visser et al. provides a user interface which may enable the user 152 to observe a relationship between the phoneme coverage and the predicted success rate of speaker recognition (Visser et al., para [0100]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Roos with those of Visser et al. to provide the user with information about their system access security.
As to claim 16, method claim 16 and apparatus claim 7 are related as apparatus and method of using same, with each claimed element’s function corresponding to the apparatus step. Accordingly claim 16 is similarly rejected under the same rationale as 

Regarding claim 9, Roos discloses the electronic apparatus as claimed in claim 1, but not wherein the processor is configured to: 

provide a guide for prompting an utterance of a specific user based on the specific user being initially logged in based on the user information input through the inputter, generate a speaker recognition model corresponding to the specific user based on a voice being received through the voice receiver according to the guide and store the speaker recognition model in the storage, based on the voice according to the guide being received through the voice receiver, and update the speaker recognition model by comparing the speaker recognition model stored in the storage with a voice received through the voice receiver while a voice recognition service is provided when the specific user is logged in.

Visser et al. is cited to disclose providing a guide for prompting an utterance of a specific user based on the specific user being initially logged in based on the user information input through the inputter (Visser et al., para [0073] and fig. 3.), 

generating a speaker recognition model corresponding to the specific user based on a voice being received through the voice receiver according to the guide and store the speaker recognition model in the storage, based on the voice according to the guide 

updating the speaker recognition model by comparing the speaker recognition model stored in the storage with a voice received through the voice receiver while a voice recognition service is provided when the specific user is logged in (Visser et al., para [0073], [0090], [0106]-[0108], [0156], [0210]-[0221], and [0234]-[0237] and fig. 3. A verified speaker is interpreted as user being logged in.). Visser et al. provides a user interface which may enable the user 152 to observe a relationship between the phoneme coverage and the predicted success rate of speaker recognition (Visser et al., para [0100]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Roos with those of Visser et al. to provide the user with information about their system access security.
As to claim 18, method claim 18 and apparatus claim 9 are related as apparatus and method of using same, with each claimed element’s function corresponding to the apparatus step. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to apparatus claim. And, Roos, para [0068] teach CRM and para [0069] teaches a processor.  

Claims 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170017782, hereinafter referred to as Roos, in view of JP 4440502, hereinafter referred to as Fujitsu.

claim 5, Roos discloses the electronic apparatus as claimed in claim 1, but not wherein the processor is configured to: 

identify completion of updating of the speaker recognition model corresponding to the user information based on user authentication being performed again based on the user information, and 48provide a guide for prompting an utterance of a text that is not uttered by a user from among a plurality of texts stored in the storage based on the updating of the speaker recognition model not being completed.

Fujitsu is cited to disclose identifying completion of updating of the speaker recognition model corresponding to the user information based on user authentication being performed again based on the user information, and 48provide a guide for prompting an utterance of a text that is not uttered by a user from among a plurality of texts stored in the storage based on the updating of the speaker recognition model not being completed (“When the speaker model evaluation unit 38 determines that the learning by the input speech is insufficient, that is, the speaker model for which sufficient authentication accuracy is not ensured, the speaker model evaluation unit 38 returns to the speech input unit 31. Voice input will be performed again. In this case, it is preferable to provide a re-input promoting unit 39 that outputs a message prompting the speaker to re-input. This is because the speaker himself can recognize the degree of learning of the speaker model,” Fujitsu, para [0032]. Here, the user authentication is performed again, and the user is prompted to re-utter the input.). Fujitsu benefits Roos by determining whether or not a sufficient amount of voice input has been registered (Fujisu, para [0007]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Roos with those of Fujitsu to verify whether or not the speaker model itself maintains sufficient accuracy for speaker authentication before generating the final speaker model.
As to claim 14, method claim 14 and apparatus claim 5 are related as apparatus and method of using same, with each claimed element’s function corresponding to the apparatus step. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to apparatus claim. And, Roos, para [0068] teach CRM and para [0069] teaches a processor.  

Regarding claim 6, Roos, as modified by Fujitsu, discloses the electronic apparatus as claimed in claim 5, wherein the processor is configured to: based on a voice according to the guide being received through the voice receiver, update the speaker recognition model based on a feature value of the received voice and generate a final speaker recognition model corresponding to the user information (Roos, fig. 8(818)).  
As to claim 15, method claim 15 and apparatus claim 6 are related as apparatus and method of using same, with each claimed element’s function corresponding to the apparatus step. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to apparatus claim. And, Roos, para [0068] teach CRM and para [0069] teaches a processor.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656